Case: 12-14792   Date Filed: 05/21/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 12-14792
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 2:12-cr-00048-CG-C-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


ORSKER MCIRBY,

                                                         Defendant-Appellant.

                     __________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                     _________________________

                             (May 21, 2013)

Before HULL, MARCUS and JORDAN, Circuit Judges

PER CURIAM:
              Case: 12-14792     Date Filed: 05/21/2013   Page: 2 of 2


      Kristen Gartman Rogers, counsel for Orsker McIrby in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and McIrby’s conviction and

sentence are AFFIRMED.




                                         2